People v Watson (2015 NY Slip Op 08865)





People v Watson


2015 NY Slip Op 08865


Decided on December 2, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2014-09393

[*1]The People of the State of New York, respondent, 
vJustin C. Watson, appellant. (S.C.I. No. 144/14)


Yasmin Daley Duncan, Brooklyn, N.Y., for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered September 11, 2014, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty should be vacated because the prosecutor allegedly misrepresented that he would provide a laboratory report to the defendant at the sentencing proceeding is unpreserved for appellate review (see CPL 470.05[2]; People v Andrades, 119 AD3d 951; People v Murphy, 55 AD3d 930) and, in any event, based on matter dehors the record (see People v Mallayev, 120 AD3d 1358, 1359-1360).
MASTRO, J.P., HALL, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court